Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
1.	Claims 1 and 2 are currently under examination, wherein both claims have been amended in applicant’s preliminary amendment filed on March 7, 2022. The original claim 3 has been cancelled by the applicant in the same preliminary amendment. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US Pub. 2004/0250919 A1).
With respect to claims 1 and 2, Saito et al. (‘919 A1) discloses a solder paste comprising a solder powder and a flux comprising by weight 5-95% of a compound A including a rosin, an activator, a solvent and 1-30% of a thixotropic agent containing a low molecular weight polyethylene glycol (e.g. PEG-2000 having a melting point of 45-46oC is solid at room temperature as claimed) (abstract, paragraphs [0004] and [0094]-[0103]). The claimed content range of the thixotropic agent other than the PEG including 0% does not require the presence of the other thixotropic agent. The ranges of the rosin content and the thixotropic agent disclosed by Saito et al. (‘919 A1) include the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed ranges of Saito et al. (‘919 A1) with an expectation of success because Saito et al. (‘919 A1) discloses the same utility over the entire disclosed ranges. 
Conclusions
4.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiping Zhu whose telephone number is 571-272-6725.  The examiner can normally be reached on 8:30-16:30 Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Weiping Zhu/
Primary Examiner, Art Unit 1733

9/12/2022